Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshitomi et al.(WO 2015/190595){hereon reference will be made to the text of PGPUB 2017/0121448}.
Yoshitomi et al. discloses soft polyurethane foams for seating pad applications prepared from polyols, isocyanates, foaming agents, catalysts, particularly dimethyldodecylamine {catalyst E-4}, meeting the requirements of the claims and employed in amounts as claimed (paragraph [0108] & Examples), highly active silicone based silicone based foam stabilizer (F-3) meeting the requirements of the claims and employed in amounts as claimed (paragraph [0114] and Examples), and polyether polyol crosslinkers meeting the cell opener requirements of applicants’ claims (paragraphs [0100] & [0102]-[0104]) {see also – Examples and paragraphs [0013]-[0059] & [0122]}.  Owing to the closeness of the make-up of the products developed and the closeness of the crosslinker polyols of Yoshitomi et al. in 

Applicants’ arguments have been considered. However, rejection is maintained.
Correction of the typographical misidentification of catalyst E-4 in the rejection has been corrected.  
Yoshitomi et al. discloses utilization of the catalysts of the instant concern (paragraph [0108]), and the use of crosslinkers meeting the cell opener requirements of applicants’ claims (paragraphs [0100] & [0102]-[0104]) {see also – Examples and paragraphs [0013]-[0059] & [0122]}.  The totality of the disclosure teaches combination of the catalysts and the crosslinkers, and Yoshitomi et al.’s anticipatory teachings are not limited solely to specific disclosures of its examples.
Additionally, as to applicants' discussion of results and problems solved, it is held that these arguments are not persuasive as position is one of anticipation.  However, in the interest of prosecution advancement, it should be considered that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. 
Again, it is maintained that here the position of anticipation remains and the above need not be looked to in support of the instantly maintained rejection.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al.(WO 2015/190595){hereon reference will be made to the text of PGPUB 2017/0121448} as applied to claims 1-20 above, and further in view of Raleigh(3,654,194).
Yoshitomi et al. differs from applicants’ claim 21 in that the specific amine catalysts of this claim are not disclosed to be selected (paragraph [0043]-[0054]).  However, Raleigh discloses dimethyloctadecylamine, with dimethyl-n-octadecylamine being the most readily envisioned form, to be a readily available amine catalyst for polyurethane foam manufacture along with illustrated selections in overlap with selections of Yoshitomi et al. (column 9 line 65 – column 10 line 8). In this regard it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the dimethyloctadecylamine catalyst of Raleigh in the preparations of Yoshitomi et al. for the purpose of providing its functionally equivalent catalyzing effect in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokumoto et al. is cited for its disclosure relating to higher carbon count catalysts of the instant concern (paragraphs [0038] & [0039]) .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765